
	

113 HR 2814 IH: To designate the facility of the United States Postal Service located at 100 North Main Street in Strawberry, Arkansas, as the “Noel Austin Harris, Jr. Post Office”.
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2814
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mr. Crawford (for
			 himself, Mr. Cotton,
			 Mr. Griffin of Arkansas, and
			 Mr. Womack) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 100 North Main Street in Strawberry, Arkansas, as the
		  Noel Austin Harris, Jr. Post Office.
	
	
		1.Noel Austin Harris, Jr. Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 100 North Main Street in Strawberry, Arkansas, shall be
			 known and designated as the Noel Austin Harris, Jr. Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Noel
			 Austin Harris, Jr. Post Office.
			
